DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “nicotine intolerance” in claims 4-5 and 12-19 is a relative term which renders the claim indefinite. The term “nicotine intolerance” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification recites some physiological events as examples of nicotine intolerance (see paragraph 29). However, one of the events is elevated heart rate which also occurs just due to nicotine exposure that yields blood/saliva concentration similar to that of cigarette smoking (see Rose et al. US Patent No. 5,016,652 example IV).  It is unclear what degree of elevation constitutes “intolerance”. In addition the specification details the occurrence of lethargy due to nicotine inhalation as a danger and utilizes its occurrence as a threshold for dosing changes, yet it is not listed as an indicator of intolerance (see paragraphs 35 and 47). Further, the amount of the listed events, such as nausea, dizziness, etc., due to nicotine exposure that a given patient can “tolerate” can differ from person to person. Thus the scope of physiological events that constitute “nicotine intolerance” is unclear.
Claim 3 recites a calculation for “a number of times the active mesh nebulizer activates the active mesh to generate the plume of particles”. None of the parameters  recited in the calculation are on a ‘per activation’ basis. For example, the recited nebulization rate is not correlated to any amount of times the active mesh is activated, but is expressed as a volume per time. Similarly, the recited nicotine concentration and nicotine dose are not related to any amount of times the active mesh is activated. Thus there is no correlation for any recited parameter to the activation of the active mesh.
Claim 5 recites “determining the dose of nicotine…until the patient exhibits symptoms of nicotine intolerance”. It is not clear what goal is sought by the claim because there is no purpose delineated for the method. Thus it is unclear if “the dose” is the amount at which the patient exhibits symptoms of intolerance or some quantity below this amount. The frequency of dose administration is not detailed, so it is unclear how the incremental dosing is administered to permit “determining the dose of nicotine”. Further, the dosing level for “the dose” is quite low in comparison to others administered in the prior art before the occurrence of adverse events is a concern. Azhir et al. deliver repeated 1 mg and 2 mg doses prior to such an assessment (see US PGPub No. 2019/000827 claims 78-79). Thus it is not clear that “nicotine intolerance” would occur at the dosing levels permitted for “the dose” by the independent claim.
Claims 5 and 6 are also unclear in regard to the recitation of “at least one incremental dose”. It is not clear if the same dose is to be administered repeatedly to assess a cumulative nicotine intolerance or if doses of increasing quantity are to be administered. Additionally, the  impact of the range for “the dose” on the “at least one incremental dose” is unclear. The “at least one incremental dose” is itself a dose that could fall under the umbrella of the “dose” range of claim 1. At the same time, “at least one incremental dose” is to be employed to determine the value of “the dose” of claim 1 such that “the dose” of claim 1 is a fraction of the “at least one incremental dose”. This suggests that the “at least one incremental dose” is not required to fall within the range of the dose of claim 1. As a result, the recitation is unclear.
Claim 7 recites “determining whether to change the dose of nicotine delivered”. However, no purpose is recited for the method and no criteria by which to decide whether a change is warranted is provided. Thus it is not clear how the artisan would make the recited determination.
Claims 8-10 recite making an assessment of dietary changes or modifications to exercise or physical activity. However, no basis of comparison or point of reference is recited. Thus it is not clear how a change can be assessed when no initial or previous condition (e.g., initial/previous dietary practices, initial/previous exercise level, initial/previous physical activity level) is established.
Claim 11 recites the limitation "the at least one incremental dose" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 is additionally unclear because it recites delivering the “at least one incremental dose” after delivery of “the dose”, yet “the dose” amount is recited to be determined by delivering the “at least one incremental dose”. 
Claim 20 recites “determining a first dose by scaling a cumulative dose”. The value of the cumulative dose is not delineated, nor is the frequency of its delivery or how it is delivered. The scaling factor and how it is to be applied to the dose also is not delineated. Thus how one would determine the first dose is unclear.
Claim 20 recites “determining whether to replace the first dose of nicotine with a second dose of nicotine different from the first dose of nicotine”. However, no purpose is recited for the method and no criteria by which to decide whether a change is warranted is provided. Thus it is not clear how the artisan would make the recited determination.

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting an essential step, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted step is: comparing weight measurements from two weight monitoring periods. The claim recites an action based upon weight being unchanged after two weight monitoring periods, but never recites comparing the results of the two weight monitoring periods. 

Several of the claims are so unclear that their methods cannot be considered in regard to prior art because their steps cannot be discerned. The remaining claims are addressed in the rejections that appear in the section that follows.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Rose et al. in view of Ari et al. (Eurasian Journal of Pulmonology 2014 16:1-7) and Kmetova et al. (Addictive Behaviors 2014 39:239-245).
Rose et al. teach a method of administering nicotine via an aerosol spray that is inhaled as a supplement to a topical nicotine patch that are collectively employed to aid in reducing smoking (see abstract and column 3 lines 30-39). Each inhalation is preferably 0.008 mg to 0.015 mg and administered as a series of puffs over a set interval over a defined time period  (see column 4 lines 14-32 and examples VIII-IX). Rose et al. go on to teach that the apparatus employed to produce and deliver the aerosol is a nebulizer that has apertures which control the size of the expelled nicotine solution droplets (se column 8 lines 8-10 and 20-22). Rose et al. further detail the measurement of heart rate and blood pressure during the course of administration of the topical patch in order to assess the impact of the nicotine on bodily functions (see examples I-II). They see that elevated nicotine level in the blood corresponded with elevated heart rate and blood pressure (see examples I-II). An active mesh nebulizer is not explicitly taught nor is the collection of weight information from the patient/subject.
Ari et al. teach details of different types of nebulizers. One type is a mesh nebulizer which forces liquid though apertures in a mesh in order to generate an aerosol (plume of solution particles) (see page 2 second column second full paragraph). They additionally teach that this variety of nebulizer yields consistent and efficient aerosol generation and has the ability to be adjusted for different drugs in order to optimize aerosol drug delivery to patients (see page 2 second column second full paragraph).
Kmetova et al. teach that nicotine replacement therapies for smoking cessation, like other avenues for quitting smoking, can leave people at risk of post-cessation weight gain (see abstract, page 240 second column first partial paragraph, and page 241 second column third full paragraph). These therapies include nicotine administered via inhalation (see page 240 second column second full paragraph). Kmetova et al. further detail that their study assessed weight, exercise, and various other health parameters at various time points prior to cessation, during the course of the cessation process, and post-cessation (see page 240 second column second full paragraph -page 241 first column first paragraph). Kmetova et al. detail that post-cessation weight gain is a greater risk for those with greater dependence to cigarettes and recommend a weight management program for these subjects (see page 241 second column fourth full paragraph). All the methodologies employed for smoking cessation, whether aided by a therapy or not, resulted in weight gain (see table 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a (active) mesh nebulizer as the nebulizer to employ in the method of Rose et al. This modification would have been obvious as the simple substitution of one known element for another in order to yield a predictable outcome. Here the mesh nebulizer has a functionality quite similar to that employed by Rose et al. as well as several benefits to its use. It additionally would have been obvious to weigh the patient prior to the initiation of the smoking cessation process and implement a weight management strategy that monitors weight throughout so as to minimize weight gain. This choice would have been obvious in light of Kmetova et al. who teach of the prevalence of weight gain as a consequence of smoking cessation, particularly in patients with stronger cigarette dependencies. It additionally would follow to assess blood pressure subsequent to the inhalation of Rose et al. to assess the impact of the inhaled nicotine as was also done by Rose et al. for the patch administered nicotine (see instant claim 4). Therefore claims 1 and 4 are obvious over Rose et al. in view of Ari et al. and Kmetova et al.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Rose et al. in view of Ari et al. and Kmetova et al. as applied to claims 1 and 4 above, and further in view of Gonda et al. (US PGPub No. 2014/0261474).
Rose et al. in view of Ari et al. and Kmetova et al. render obvious the limitations of instant claims 1. The precise process of inhalation of nicotine from the nebulizer is not detailed as instantly claimed.
Gonda et al. teach the administration of nicotine via inhalation of an aerosol (see abstract and paragraph 13). Here they detail a latency period of nicotine free air after the inhale is initiated, followed by the generation and inhalation of the nicotine aerosol dose, followed by a second latency period of nicotine free air (see paragraph 36). These latency periods target the nicotine to the deep lung for more rapid absorption (see paragraphs 6 and 36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the inhalation protocol of Gonda et al. in the method of Rose et al. in view of Ari et al. and Kmetova et al. This modification would have been obvious as the application of the same technique to a similar process in order to yield the same improvement. Therefore claim 2 is obvious over Rose et al. in view of Ari et al., Kmetova et al., and Gonda et al.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rose et al. in view of Ari et al. and Kmetova et al. as applied to claims 1 and 4 above, and further in view of Stanley et al. (EP 0745380).
Rose et al. in view of Ari et al. and Kmetova et al. render obvious the limitations of instant claims 1. The occurrence of nausea is not detailed.
Stanley et al. teach the administration of smoke-free nicotine as a smoking cessation therapy (see abstract, column 2 lines 40-50, and column 5 lines 18-20). They go on to note the potential of side effects from the nicotine that include nausea in a dose dependent fashion. They discuss the administration of a lessened dose as a result of initial signs of nausea (see column 19 lines 33-52). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to assess the patient in the method of Rose et al. in view of Ari et al. and Kmetova et al. for nausea and reduce the dosing of nicotine to avoid its occurrence.  This modification would have been obvious as the application of the same technique to a similar process in order to yield the same improvement. Therefore claim 4 is obvious over Rose et al. in view of Ari et al., Kmetova et al., and Stanley et al.

Claims 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Azhir et al. in view of Gonda et al. (US PGPub No. 20110182831 – henceforth Gonda B) and Gonda et al.
Azhir et al. teach a method of administering nicotine in an escalating dose pattern where a starting dose is provided repeatedly over a period of 1-4 weeks, then a higher first escalating dose is provided repeatedly over a period of 1-4 weeks (see instant claim 14). The patient is then assessed for adverse events such as dizziness, nausea, vomiting, and fatigue, in response to the nicotine (see claims 78-79 and 82; instant claims 12, 16). If such an adverse event occurred, a second escalating dose is administered that lowers the amount of nicotine that is administered; however, if the patient tolerated the first escalating dose, then the second escalating dose is a higher dose of nicotine (see claims 83 and 86; instant claims 12 and 17-19). The method is intended to treat neurodegenerative disease and assesses physical activity ability that requires patient weight for tabulation (see abstract and paragraphs 559 and 570-576 and equations 1 and 2; instant claim 13). The nicotine may be administered via a variety of routes that include inhalation (see paragraph 148). This administration route is not taught to occur via an active mesh nebulizer.
Gonda B teaches the administration of a nicotine solution via a mesh nebulizer that generates a plume of droplets via vibration of a mesh (active) (see paragraph 116).
Gonda et al. teach the administration of nicotine via inhalation of an aerosol (see abstract and paragraph 13). Here they detail a latency period of nicotine free air after the inhale is initiated, followed by the generation and inhalation of the nicotine aerosol dose, followed by a second latency period of nicotine free air (see paragraph 36; instant claims 12 and 14-16). These latency periods target the nicotine to the deep lung for more rapid absorption (see paragraphs 6 and 36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to practice the method of Azhir et al. where inhalation is employed as the administration route because they suggest to do so. It additionally would have been obvious to employ a mesh nebulizer for administration because it was a device known to deliver nicotine via inhalation as detailed by Gonda B. More specifically, employing the inhalation procedure for each inhaled dose as detailed by Gonda et al. would have been obvious to facilitate rapid delivery of the active. This modification would have been obvious as the application of the same technique to a similar process in order to yield the same improvement. Given the teaching of Azhir et al. to assess physical activity ability to assess effectiveness and the at least one week long duration of each dosing level, weighing the patient prior to and at intervals of at least one week as the dosing is changed would have been obvious. The assessment and adjustment of dosing based upon the occurrence of adverse events in response to the nicotine as detailed by Azhir et al. would then occur on a similar time scale. Therefore claims 12-19 are obvious over  Azhir et al. in view of Gonda B and Gonda et al.


Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARALYNNE E HELM/Examiner, Art Unit 1615